*393Concurring and Dissenting Opinion by
Judge Wilkinson :
I must respectfully concur in part and dissent in part. It is agreed by all that the School Board, in refusing the requested maternity leave and discharging the appellant, was properly within its rights as the law was then being interpreted. However, subsequent interpretations and regulations, including the decision of our Supreme Court in Cerra v. East Stroudsburg Area School District, 450 Pa. 207, 299 A. 2d 277 (1973), as set forth in the majority opinion, make it clear that appellant was entitled to the maternity leave from April 27, 1970, until the beginning of the second semester of the 1970-71 school year. By her own written statement, the appellant has established that she was not available “for reasons of health” to perform her services under the contract during that period.
In my opinion, the appellant herself has established that she is not entitled to be paid for the period during which she requested and should have been granted a leave. I agree with the majority opinion that it was the appellee’s burden to show that appellant was unable to return when the second semester of the 1970-71 school year began, if such was the case. Therefore, I would award appellant damages, assuming, as the majority opinion does that this is being treated as an action in assumpsit, for the pay she would have received from the beginning of the second semester of the 1970-71 school year until she was reinstated by the appellee. I would follow the action of the Supreme Court of Pennsylvania in Cerra, supra, not only on its ruling on the merits that discharge for pregnancy was improper, but also on the procedure to remand to the court of original jurisdiction, with directions to proceed consonantly with this opinion.